DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/02/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Dmitry Andreev (Registration Number 57,428) on April 07, 2021.

Please replace the claims as follows: 
1.	(Currently amended) A method, comprising:
transmitting, by a Virtual Private Network (VPN) server, an authentication request to an authentication server, wherein the VPN server and the authentication server implement single sign-on authentication;
receiving, by the VPN server, an authentication ticket responsive to the authentication request;
providing, by the VPN server, the authentication ticket to a client that has initiated the authentication request;

responsive to successfully authenticating, by the VPN server, the client presenting the authentication ticket: 
determining that the client is authorized to access the computing service in view of the authentication ticket, and
transmitting, to the computing service, a service access request comprising the authentication ticket; and
responsive to detecting that a difference between a current time and a timestamp of the authentication ticket exceeds a threshold period of time, prompting the client to provide login credentials.

6.	(Canceled) 

8.	(Currently amended) A system implementing a Virtual Private Network (VPN) server, the system comprising:
a memory; and
a processing device, operatively coupled to the memory, the processing device to:
transmit, an authentication request to an authentication server, wherein the VPN server and the authentication server implement single sign-on authentication;
receive an authentication ticket responsive to the authentication request;
provide the authentication ticket to a client that has initiated the authentication request;

responsive to successfully authenticating, by the VPN server, the client presenting the authentication ticket: 
determine that the client is authorized to access the computing service in view of the authentication ticket, and
transmit, to the computing service, a service access request comprising the authentication ticket; and
responsive to detecting that a difference between a current time and a timestamp of the authentication ticket exceeds a threshold period of time, prompting the client to provide login credentials.

13.	(Canceled) 
15.	(Currently amended) A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device of a Virtual Private Network (VPN) server, cause the processing device to:
transmit an authentication request to an authentication server, wherein the VPN server and the authentication server implement single sign-on authentication;
receive an authentication ticket responsive to the authentication request;
provide the authentication ticket to a client that has initiated the authentication request;
receive, from the client, a service request comprising the authentication ticket and a request to access a computing service residing on a protected network associated with the VPN server, wherein the service request does not include authentication server login information; 

determine that the client is authorized to access the computing service in view of the authentication ticket, and 
transmit, to the computing service, a service access request comprising the authentication ticket; and
responsive to detecting that a difference between a current time and a timestamp of the authentication ticket exceeds a threshold period of time, prompting the client to provide login credentials. 
19. (Canceled) 

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Pal, U.S. Pub. Number 2013/0227677 A1, discloses a method to provide access to a computing system based on the level of authentication. For instance, a user password and a one-time password (OTP) may be provided to access the computing system. If the computing system is offline, the user is granted a first level of access to the computing system. Upon detecting that the network connection status of the computing system has changed to online, the user password and the OTP are provided to an authentication server. If the authentication of the user password and the OTP is successful, the user is granted a second level of access to the computing system.


Khalid, U.S. Pub. Number 2015/0089621 A1, discloses a method for validation of the authentication request may include confirming with a database that the authentication request does not exceed a maximum count of authentication requests during a constrained period of time. For example, the network service may determine how often various elements of the authentication request have been used in a period of time. If too many such requests are received, the network service may prohibit further login attempts.

Hataoka, U.S. Pub. Number 2009/0222662 A1, discloses a service providing server including an authentication ticket creating unit for encrypting access authentication information and creating an authentication ticket, and an authentication ticket transmitting unit for transmitting the authentication ticket to a card issuing server for preventing unauthorized access (e.g. an IC chip card). 

Hur, U.S. Pat. Number 7,181,620 B1, discloses a Kerberos key management system that defines a protocol for authentication and key transport in which a trusted key distribution center issues symmetric key based certificates (e.g. Kerberos tickets) for the purpose of authentication and key establishment. For instance, a client and an end service, share a key with the KDC to communicate securely with any of its principals. Such as a ticket contains a symmetric key that is encrypted under the key shared by a principal and the KDC. 



Although, the combination of all the references above discloses a methods and systems server associated with a protected network, login information associated with an authentication server and responsive to successfully authenticating, the client presenting the authentication ticket, transmitting, to the service, a service access request comprising the authentication ticket.  
What is missing is a teaching, motivation, or suggestion to receiving, by the VPN server, from the client, a service request comprising the authentication ticket and a request to access a computing service residing on a protected network associated with the VPN server, wherein the service request does not include authentication server login information; responsive to successfully authenticating, by the VPN server, the client presenting the authentication ticket: determining that the client is authorized to access the computing service in view of the authentication ticket, and transmitting, to the computing service, a service access request comprising the authentication ticket; and responsive to detecting that a difference between a current time and a timestamp of the authentication ticket exceeds a threshold period of time, prompting the client to provide login credentials, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8, and 15, and thus these claims are considered 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491